Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
Coincidimos en que no se cumplió satisfactoriamente con el Art. 95 de la Ley Hipotecaria y el Art. 102.1 del Regla-mento en cuanto a plasmar de manera suficiente en la escritura objeto del presente recurso gubernativo, la inten-ción y validez del consentimiento a la segregación y adjudi-cación atribuida a los cónyuges supérstites Enriqueta Colón Bernier y Clotilde Lebrón Vázquez. Ello dispone del recurso.
I
Sin embargo, tenemos reservas en torno a la interpre-tación del Art. 765 del Código Civil, 31 L.P.R.A. see. 2415, dispositivo de un gravamen temporal y general sobre los bienes de la herencia, con el propósito de garantizar el pago de la cuota de usufructo viudal. Aunque no se expone expresamente, la premisa en que descansa la ponencia en su Parte II está predicada en la conclusión de que el viudo y los herederos están impedidos de realizar transacciones parciales hasta tanto medie una partición final o una con-versión o sustitución de la referida cuota usufructuaria. Así, la opinión pone énfasis y adopta el criterio de Manresa que caracteriza de absurdo sostener “que la garantía desaparece sólo porque los herederos se obliguen en forma solemne a pagar rentas o productos . . .”. J. M. Manresa, Comentarios *865al Código Civil español, 8va ed., Madrid, Ed. Reus, S.A., 1973, T. VI, Vol. I, pág. 930.
Si bien es necesario el consentimiento del cónyuge para la validez de las operaciones de partición, también se reco-noce que ese derecho adquirido puede ser renunciado y aun enajenado. Manresa, op. cit., págs. 934-935. Nos pregunta-mos: si se admite la renuncia total del derecho al usufructo, ¿cabe en buena lógica interpretar el Art. 765 restrictiva-, mente, como el que prohíbe a un cónyuge supérstite el desistir parcialmente de la garantía legal consagrada en este articulado, a menos que se le haya asegurado el pago “de una manera real y efectiva”?